DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no steps a-d in claim 1. For claim 13, layer form after step d, therefore prior to that there is no layer to compare the density with.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa).
Claim 1 is rejected. Sunagawa teaches a process for coating a carrier material with an active material for production of an electrode foil of a battery cell with a Laval nozzle[fig. 1, abstract], wherein the Laval nozzle has at least one converging first portion, one second portion having a smallest flow cross section, and one diverging third portion, the first, second and third portions being arranged one after the other along a flow direction[fig. 1]; the process comprising at least the following steps: 
introducing a first gas stream via the first portion into the Laval nozzle (4); 
introducing a first particle stream, at least comprising the active material or a binding material for the active material, via the third portion into the Laval nozzle (5); 
mixing the first gas stream and the first particle stream and accelerating the first particle stream by means of the first gas stream flowing at a supersonic speed in the third portion; and subjecting the carrier material to the first particle stream to form a layer of a coating [0063, 0011].
	Claim 2 is trajected as Sunagawa teaches the first gas stream comprises nitrogen [0063].
Claim 4 is rejected as Sunagawa teaches adding hydrogen to the nitrogen gas [0029] which introduced before introducing to the third portion.
Claim 10 is rejected as Sunagawa teaches steps of claim 1 are carried out several times one after the other for the carrier material, so that the active material is applied in a plurality of layers (any scanned line considered as a layer) [0063].
Claim 10 is rejected as Sunagawa teaches steps of claim 1 are carried out several times one after the other for the carrier material, so that the active material is applied in a plurality of layers [0021, 0188].
Claim 11 is rejected for the same reason claim 10 is rejected and by considering as a first layer (first line and second line) of the coating has a first thickness,
wherein a second layer applied subsequently to the first layer has a second thickness (third line), and
wherein the second thickness is greater than the first thickness.
Claim 12 is rejected. Sunagawa teaches forming layered structure [0188], and since density of tin oxide is less than tin, therefore a second layer (near surface) has less density than a first layer.
Claim 13 is rejected as after step d), a density of the layer is increased by at most 10% (0%).
Claim 14 is rejected. Sunagawa teaches the limitation of claim 1 and teaches making an electrode foil for a battery cell [0033], the battery in fact has a housing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa).
	Claim 5 is rejected. Sunagawa teaches introducing the first particle stream into the third portion via an inlet opening (5) [0063]. Sunagawa does not teach introducing via plurality of inlet opening. However, it is well settled that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, where the there are plurality of inlet openings in the third portion, because duplication of parts has no patentable in absence of criticality.
Claim 12 is rejected. Sunagawa teaches forming layered structure [0188]. Although Sunagawa does not teach the density of a second layer is less than a first layer, however it is to skill of an ordinary person to adjust the gas speed and powder flow to change the density of the layer. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, where the second layer has less density that the first layer, because an ordinary skill in art can change the density of the layers.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa), further in view of Y. Seino et al (U. S. Patent Application: 2012/0028128, here after Seino).
Claim 3 is rejected. Sunagawa teaches the material of the first particle stream is 
in powder form and solvent free [0063], and comprising silicon [0063]. Sunagawa does not teach the material comprising graphite. Seinco teaches forming coating on a carrier for batteries wherein the active material is silicon or graphite and apply by spraying (cold spray) [0059, 0067]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, where the active material comprising graphite, because graphite as well as silicon can be used as active material for (lithium) batteries.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa), further in view of Thomas Huvert Van Steenkiste et al (U. S. Patent Application: 2012/0028128, here after Seino).
Claim 5 is rejected. Sunagawa teaches introducing the first(metal) particle stream into the third portion via an inlet opening (5) [0063]. Sunagawa does not teach introducing via plurality of inlet opening. Steenkiste teaches a method of applying metal particles to a carrier with Laval spray, and teaches the nozzle has plurality of inlets in diverging area (third portion) [fig. 3, 0023]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, where there are plurality of inlet openings in the third portion, because it is suitable for depositing metals with Laval spray having plurality of powder inlets for making coating on metals.
Claim 6 is rejected as Steenkiste teaches at least two inlet openings are arranged at different distances from one another from the smallest flow cross section [fig. 3].
Claims 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa), further in view of Lijue Xue et al (U. S. Patent Application: 2016/0024633, here after Xue).
Claim 5 is rejected. Sunagawa teaches introducing the first(metal) particle stream into the third portion via an inlet opening (5) [0063]. Sunagawa does not teach introducing via plurality of inlet opening. Xue teaches a method of applying metal particles to a carrier with Laval spray, and teaches the nozzle has plurality of inlets in diverging area (third portion) [fig. 4, 0062]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, where there is plurality of inlet openings in the third portion, because it is suitable for depositing metals with Laval spray having plurality of powder inlets for making coating.
Claim 6 is rejected as Steenkiste teaches at least two inlet openings are arranged at different distances from one another from the smallest flow cross section [fig. 4].
Claim 7 is rejected as Xue teaches at least two inlet openings are arranged offset to one another along a circumferential direction running transversely to the flow direction [fig. 4].
Claim 9 is rejected. Sunagawa teaches introducing the first(metal) particle stream into the third portion via an inlet opening (5) [0063]. Sunagawa does not clearly teach a third gas stream is introduced via the third portion into the Laval nozzle. Xue teaches a method of applying metal particles to a carrier with Laval spray, and teaches introducing a third gas steam in the powder inlets in diverging area (third portion) to reduce or eliminate nozzle erosion and clogging problems associated with high working pressure and temperature [0042-0044]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, and introducing a third gas steam in the powder inlets in diverging area (third portion) to reduce or eliminate nozzle erosion and clogging problems.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takuya Sunagawa et al (U. S. Patent Application: 2005/0233066, here after Sunagawa), further in view of Zhibo Zhao et al (U. S. Patent Application: 2005/0040260, here after Zhao).
Claim 8 is rejected. Sunagawa teaches mixing active material and binder [0188], but doesn’t teach wherein the active material is introduced as a second particle stream via the first portion into the Laval nozzle, and wherein the binding material is introduced as the first particle stream via the third portion into said Laval nozzle. Zhao teaches a Laval spray for depositing metals wherein the particles introduced as a second particle stream via the first portion into the Laval nozzle and also as the first particle stream via the third portion into said Laval nozzle [fig. 4]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of coating a carrier material with an active material as Sunagawa teaches, and introducing the particles (mixed with binder) as Zhao teaches, because Zhao teaches as alternative way to deposit metal particles with Laval nozzle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712